 


113 HR 2485 IH: Helping Homeless Veterans Act
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2485 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2013 
Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to extend programs assisting homeless veterans and other veterans with special needs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Helping Homeless Veterans Act of 2013.  
2.Extension of programs assisting homeless veterans and other veterans with special needs 
(a)Homeless veterans reintegration programsSection 2021(e)(1)(F) of title 38, United States Code, is amended by striking 2013 and inserting 2014.  
(b)Referral and counseling services for veterans at risk of homelessness who are transitioning from certain institutionsSection 2023(d) of such title is amended by striking 2013 and inserting 2014. 
(c)Treatment for seriously mentally ill and homeless veteransSection 2031(b) of such title is amended by striking 2013 and inserting 2014. 
(d)Housing assistance for homeless veteransSection 2041(c) of such title is amended by striking 2013 and inserting 2014. 
(e)Financial assistance for supportive services for very low-Income veteran families in permanent housingSection 2044(e)(1) is amended by adding at the end the following new subparagraph:  
 
(F)$300,000,000 for fiscal year 2014. . 
(f)Grant program for homeless veterans with special needsSection 2061(d)(1) is amended by striking 2013 and inserting 2014. 
(g)Advisory Committee on Homeless VeteransSection 2066(d) is amended by striking 2013 and inserting 2014. 
 
